201349u25 gm op _- pep rat tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c sep uniform issue list legend taxpayer ira x amount a amount b financial_institution dear se this responds to your date request as supplemented by correspondence dated date date date date and date for a waiver of the 60-day rollover requirement of sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer represents that she received a distribution from ira x totaling amount a taxpayer asserts that her failure to accomplish a rollover of amount b which was a portion of amount a within the 60-day period prescribed by sec_408 was due to taxpayer's mistake made during a timely attempted rollover followed by financial institution's failure to notify taxpayer of her mistake prior to the expiration of the 60-day period taxpayer received a distribution of amount a from ira x on date on date the day after the distribution taxpayer attempted to wire amount b back into ira x for a few days the money appeared in both ira x and the account from which she was sending the funds taxpayer called the financial_institution twice and was told that their system showed that amount b was in ira x on date after the 60-day period financial_institution notified taxpayer that the date wire transfer of amount b had failed taxpayer had left out a digit in her account number for ira x taxpayer a subsequently deposited amount b into ira x on date based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because d of the application of section sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 related to required minimum distributions under sec_401 of the code and incidental death_benefit requirements of sec_401 of the code sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer are consistent with her assertion that the failure to accomplish a timely rollover was caused by taxpayer's mistake made during a timely attempted rollover followed by financial institution's failure to notify taxpayer of her mistake prior to the expiration of the 60-day period further taxpayer's clear intent was to move amount b back into ira x within the 60-day period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b from ira x provided all other requirements of sec_408 except the 60-day requirement were met with respect to such contribution the contribution of amount b on date will be considered a valid rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code regarding required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t2 sincerely yours emmployde plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
